~” Case 3:19-cr-00173-CWR-FKB Document1 Filed 08/20/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

   
    

SOUTHERN riee OF MISSISSIPPy

NORTHERN DIVISION
UNITED STATES OF AMERICA By
v. CRIMINAL NO. .3:/9¢r/73 CWA
MELECIA BALTAZAR-SEBASTIAN 42 U.S.C. § 408(a)(7)(B)
a/k/a Amparo Sanchez
'
The Grand Jury charges:

On or about August 5, 2015, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, MELECIA BALTAZAR-SEBASTIAN
a/k/a AMPARO SANCHEZ, for the purpose of obtaining for herself and any other person
anything of value from any person, and for any other purpose, did, with intent to deceive, falsely
represent a number to be the social security account number assigned by the Commissioner of
Social Security to her, when in fact such number is not the social security account number

assigned by the Commissioner of Social Security to her.

  
 
 

All in violation of Title 42, United Statesode, Sectio

D. MICHAEL HURST, IR. “7

  

 

“ve United States Attorney

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the JO Bay of August, 2019.

THe LC Btn

UNITED STATES MAGISTRATE JUDGE
